Citation Nr: 0318888	
Decision Date: 08/04/03    Archive Date: 08/13/03

DOCKET NO.  97-06 034	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.  Entitlement to a disability evaluation in excess of 10 
percent for the veteran's bilateral varicose veins for the 
period prior to January 12, 1998.  

2.  Entitlement to an increased disability evaluation for the 
veteran's right lower extremity varicose veins, currently 
evaluated as 10 percent disabling.  

3.  Entitlement to an increased disability evaluation for the 
veteran's left lower extremity varicose veins, currently 
evaluated as 10 percent disabling.  

4.  Entitlement to a total rating for compensation purposes 
based on individual unemployability.  


REPRESENTATION

Appellant represented by:	Richard A. La Pointe, Attorney


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel


REMAND

The veteran had active service from June 1978 to June 1992.  
A determination has been made that additional action is 
necessary in the current appeal.  Accordingly, further 
appellate consideration will be deferred and this case is 
REMANDED to the RO for the following actions:  

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by the VCAA 
is completed.  In particular, the RO 
should ensure that the new notification 
requirements and development procedures 
contained in 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002) and 38 C.F.R 
§§ 3.102, 3.159, 3.326(a) (2002) are 
fully met.  

2.  The RO should then request that the 
veteran provide information as to all 
treatment of his right and left lower 
extremity varicose veins including the 
names and addresses of all treating 
health care providers.  Upon receipt of 
the requested information and the 
appropriate releases, the RO should 
contact all identified health care 
providers and request that they forward 
copies of all available clinical 
documentation pertaining to treatment of 
the veteran for incorporation into the 
record.  

3.  The RO should then schedule the 
veteran for a VA examination for 
compensation purposes which is 
sufficiently broad to accurately 
determine the current nature and severity 
of his right and left lower extremity 
varicose veins; lumbar degenerative disc 
disease; and right and left tibial stress 
fracture residuals.  All indicated tests 
and studies should be accomplished and 
the findings then reported in detail.  
The examiner or examiners should specify 
the limitation of activity imposed by 
varicose veins, lumbar degenerative disc 
disease, and tibial stress fracture 
residuals and any associated pain with a 
full description of the effect of the 
disabilities upon his ordinary and 
vocational activities.  The examiner or 
examiners should fully describe any 
weakened movement, excess fatigability 
and incoordination present.  
Determinations as to whether the veteran 
exhibits pain with use of the lumbosacral 
spine and the lower extremities should be 
noted and described.  If feasible, the 
determinations concerning pain, weakness 
and fatigability should be portrayed in 
terms of the degree of additional range 
of motion loss or ankylosis.  If such a 
determination is not feasible, this 
should be stated for the record and the 
reasons provided.  Send the claims folder 
to the examiner or examiners for review.  
The examination report should 
specifically state that such a review was 
conducted.  

4.  The RO should then readjudicate the 
veteran's entitlement to an evaluation in 
excess of 10 percent for his bilateral 
varicose veins for the period prior to 
January 12, 1998; increased evaluations 
for his right and left lower extremity 
varicose veins, and a total rating for 
compensation purposes based on individual 
unemployability.  If the benefits sought 
on appeal remains denied, the veteran and 
his attorney should be issued a 
supplemental statement of the case (SSOC) 
which addresses all relevant actions 
taken on his claim for benefits, to 
include a summary of the evidence and 
applicable law and regulations 
considered, since the issuance of last 
SSOC.  The veteran should be given the 
opportunity to respond to the SSOC.  

The veteran is free to submit additional evidence and 
argument while the case is in remand status.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

The veteran's appeal must be afforded expeditious treatment 
by the RO.  The law requires that all claims that are 
remanded by the Board or by the United States Court of 
Appeals for Veterans Claims (Court) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See  M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  



	                  
_________________________________________________
	C.W. Symanski
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).  


